ON MOTION
PAULINE NEWMAN, Circuit Judge.

ORDER

Global ID Systems, Inc. and Douglas E. Hull move for reconsideration of the court’s order dismissing their appeal for failure to file their opening brief. Avid *880Identification Systems, Inc. opposes.* Global replies.
Global’s brief was due on November 20, 2000. Three days before the due date Global submitted a motion for an extension of time to file its opening brief. The court rejected the motion because Global’s counsel was not admitted to practice before this court. When Global failed to submit its brief by the due date, the appeal was dismissed.
Global asserts that its failure to file its motion for an extension of time seven days before the brief due date as required by Fed. Cir. R. 26(b)(1) or to timely complete an application for admission to the court should be excused. It argues that “while not trivial, [these errors] are technical violations that will not happen again.” Avid argues in opposition that the appeal should not be reinstated because Global’s notice of appeal was untimely.
Avid is mistaken. The district court’s certified list of docket entries reflects that final judgment was entered on March 28, 2000. On April 7, 2000, Global submitted a postjudgment motion pursuant to Fed. R.Civ.P. 59. Because that motion was submitted within 10 days of judgment, the time for filing a notice of appeal was tolled pursuant to Fed. R.App. P. 4(a)(4)(A). Thus, Global’s August 25, 2000 notice of appeal, filed within 30 days of the district court’s August 4, 2000 order denying Global’s postjudgment motion, was timely.
Based on the circumstances of this case, the court grants Global’s motion to reinstate its appeal.
Accordingly,
IT IS ORDERED THAT:
(1) Global’s motion for reconsideration is granted.
(2) The November 30, 2000 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(3) Global’s brief is due within 21 days of the date of filing of this order.

 Avid’s opposition, submitted out of time, is accepted for filing.